 

Exhibit 10.5

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of December 9, 2004, between IMCO Recycling Inc.,
a Delaware corporation (“IMCO Recycling”), and Alchem Aluminum, Inc., a Delaware
corporation, Alchem Aluminum Shelbyville Inc., a Delaware corporation, Gulf
Reduction Corporation, a Delaware corporation, IMCO Energy Corp., a Delaware
corporation, IMCO Indiana Partnership L.P., a Indiana limited partnership, IMCO
International, Inc., a Delaware corporation, IMCO Investment Company, a Delaware
corporation, IMCO Management Partnership L.P., a Texas limited partnership, IMCO
Operations Services Company, a Delaware corporation, IMCO Recycling of
California, Inc., a Delaware corporation, IMCO Recycling of Idaho Inc., a
Delaware corporation, IMCO Recycling of Illinois Inc., a Illinois corporation,
IMCO Recycling of Indiana Inc., a Delaware corporation, IMCO Recycling of
Michigan L.L.C., a Delaware limited liability company, IMCO Recycling of Ohio
Inc., a Delaware corporation, IMCO Recycling of Utah Inc., a Delaware
corporation, IMCO Recycling Services Company, a Delaware corporation, IMSAMET,
Inc., a Delaware corporation, Indiana Aluminum Inc., an Indiana corporation,
Interamerican Zinc, Inc., a Delaware corporation, MetalChem, Inc., a
Pennsylvania corporation, Midwest Zinc Corporation, a Delaware corporation,
Pittsburg Aluminum, Inc., a Kansas corporation, Rock Creek Aluminum, Inc., an
Ohio corporation, Silver Fox Holding Company, a Delaware corporation, U.S. Zinc
Corporation, a Delaware corporation, U.S. Zinc Export Corporation, a Texas
corporation, Western Zinc Corporation, a California corporation, Commonwealth
Industries, Inc., a Delaware corporation, CA Lewisport, LLC, a Delaware limited
liability company, CI Holdings, LLC, a Delaware limited liability company,
Commonwealth Aluminum, LLC, a Delaware limited liability company, Commonwealth
Aluminum Concast, Inc., an Ohio corporation, Commonwealth Aluminum Lewisport,
LLC, a Delaware limited liability company, Commonwealth Aluminum Metals, LLC, a
Delaware limited liability company, Commonwealth Aluminum Sales Corporation, a
Delaware corporation, and Commonwealth Aluminum Tube Enterprises, LLC, a
Delaware limited liability company, Greencycle Holdings, LLC, a Kentucky limited
liability company, Zer0waste, Inc., a Delaware corporation (each a “Guarantor”
and collectively, the “Guarantors”) and IMCO Recycling Escrow Inc., a Delaware
corporation (“Escrow Corp”).

 

W I T N E S S E T H :

 

WHEREAS, Escrow Corp and LaSalle Bank National Association, as trustee (the
“Trustee”) executed and delivered an Indenture, dated as of November 4, 2004 (as
heretofore amended and supplemented, the “Indenture”), providing for the
issuance of the 9% Senior Notes due 2014 (the “Securities”);

 

WHEREAS, concurrently herewith, IMCO Recycling and the Guarantors are executing
and delivering to the Trustee, pursuant to Sections 5.02, 8.02 and 10.01(c) of
the Indenture, a Supplemental Indenture, dated as of the date hereof, pursuant
to which IMCO Recycling is assuming Escrow Corp’s obligations under the
Indenture and the Securities and the Guarantors are guaranteeing IMCO
Recycling’s obligations under the Indenture and the Securities;

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, Escrow Corp is a party to each of (i) the Escrow Agreement, dated as of
November 4, 2004 (the “Escrow Agreement”), between Escrow Corp and LaSalle Bank
National Association, as escrow agent, and (ii) the Purchase Agreement, dated
October 29, 2004 by and among Deutsche Bank Securities Inc., Citigroup Global
Markets Inc., PNC Capital Markets, Inc., McDonald Investments Inc., NatCity
Investments, Inc., Wachovia Capital Markets, LLC and ABN AMRO Incorporated as
initial purchasers (the “Initial Purchasers”), Escrow Corp and IMCO Recycling
(the “Purchase Agreement” and together with the Escrow Agreement, the “Assumed
Agreements”);

 

WHEREAS, IMCO Recycling and the Guarantors desire to assume all of Escrow Corp’s
right, title and interest thereto and liabilities and obligations thereunder;
and

 

WHEREAS, this Assumption Agreement has been duly authorized by all necessary
corporate action on the part of each of IMCO Recycling, Escrow Corp and the
Guarantors.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, IMCO Recycling, the
Guarantors and Escrow Corp each covenant and agree:

 

Assumption

 

Assumption. IMCO Recycling and the Guarantors, jointly and severally hereby
agree to assume, pay, perform and observe all covenants, agreements, liabilities
and obligations of Escrow Corp under each of the Assumed Agreements.

 

Further Assurances. Each of Escrow Corp, the Guarantors and IMCO Recycling shall
execute such additional documents and instruments and take such further action
as may be reasonably required or desirable to carry out the provisions hereof.

 

Miscellaneous

 

Severability. In case any provision in this Assumption Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

Governing Law. This Assumption Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York but without giving effect to
applicable principles of conflicts of law to the extent that the application of
the laws of another jurisdiction would be required thereby.

 

Multiple Originals. The parties may sign any number of copies of this Assumption
Agreement, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

- 2 -



--------------------------------------------------------------------------------

Headings. The Article and Section headings herein are inserted for convenience
of reference only, are not intended to be considered a part hereof and shall not
modify or restrict any of the terms or provisions hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed as of the date first written above.

 

IMCO RECYCLING INC.

By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

IMCO RECYCLING ESCROW INC.

By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

 

- 3 -



--------------------------------------------------------------------------------

ALCHEM ALUMINUM, INC.

ALCHEM ALUMINUM SHELBYVILLE INC.

GULF REDUCTION CORPORATION

IMCO ENERGY CORPORATION

IMCO INTERNATIONAL, INC.

IMCO INVESTMENT COMPANY

IMCO OPERATIONS SERVICES COMPANY

IMCO RECYCLING OF CALIFORNIA, INC.

IMCO RECYCLING OF IDAHO INC.

IMCO RECYCLING OF ILLINOIS INC.

IMCO RECYCLING OF INDIANA INC.

IMCO RECYCLING OF OHIO INC. IMCO

RECYCLING OF UTAH INC. IMCO

RECYCLING SERVICES COMPANY

IMSAMET, INC.

INDIANA ALUMINUM INC.

INTERAMERICAN ZINC, INC.

METALCHEM, INC.

MIDWEST ZINC CORPORATION

PITTSBURG ALUMINUM, INC.

ROCK CREEK ALUMINUM, INC.

SILVER FOX HOLDING COMPANY

U.S. ZINC CORPORATION

U.S. ZINC EXPORT CORPORATION

WESTERN ZINC CORPORATION

By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

IMCO MANAGEMENT PARTNERSHIP L.P.

By:   IMCO Recycling Inc., its general partner By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

 

- 4 -



--------------------------------------------------------------------------------

IMCO INDIANA PARTNERSHIP L.P.

By:   IMCO Energy Corp., its general partner By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

IMCO RECYCLING OF MICHIGAN LLC

By:   IMCO Recycling Inc., its manager By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

COMMONWEALTH INDUSTRIES, INC.

By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

ZER0WASTE, INC.

COMMONWEALTH ALUMINUM

CONCAST, INC.

COMMONWEALTH ALUMINUM SALES

CORPORATION

By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

 

- 5 -



--------------------------------------------------------------------------------

CA LEWISPORT, LLC By:   Commonwealth Industries, Inc., its sole member By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

CA HOLDINGS, LLC By:   Commonwealth Industries, Inc., its sole member By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

COMMONWEALTH ALUMINUM, LLC By:   Commonwealth Aluminum Concast, Inc., its sole
member By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

COMMONWEALTH ALUMINUM

LEWISPORT, LLC

By:   CA Lewisport, LLC, its managing member By:   Commonwealth Industries,
Inc., its sole member By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

 

- 6 -



--------------------------------------------------------------------------------

COMMONWEALTH ALUMINUM

METALS, LLC

By:   Commonwealth Aluminum Lewisport, LLC, its sole member By:   CA Lewisport,
LLC, its managing member By:   Commonwealth Industries, Inc., its sole member
By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

COMMONWEALTH ALUMINUM TUBE

ENTERPRISES, LLC

By:   Commonwealth Aluminum Concast, Inc. its sole member By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

GREENCYCLE HOLDINGS, LLC

By:   Zer0waste, Inc., its sole member By:  

/s/ Sean M. Stack

   

Name:

 

Sean M. Stack

   

Title:

 

Senior Vice President

 

- 7 -